NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                          SEP 2 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 14-10457

              Plaintiff - Appellee,                D.C. No. 2:04-cr-00246-RLH

    v.
                                                   MEMORANDUM*
 WENDOLYN HOWARD,

              Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Nevada
                      Roger L. Hunt, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         Wendolyn Howard appeals from the district court’s judgment and challenges

the 20-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Howard contends that the sentence imposed by the district court is

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantively unreasonable because it fails to account for his rehabilitative efforts

and his acquittal of the most serious charges before him in state court. The district

court did not abuse its discretion in imposing Howard’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) factors and the totality

of the circumstances, including Howard’s violent history and how rapidly he

violated the conditions of his supervised release. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                   14-10457